Citation Nr: 1612710	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-46 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine degenerative joint disease (DJD), currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for thoracic spine DJD, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable initial rating for a bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976, from September 1984 to June 1985, and from October 1986 to December 2001.  The Veteran was awarded inter alia the Army Commendation Medal.  

This case comes before the Board of Veterans' Appeals (the Board) from January 2007, September 2010, and June 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran had a hearing before the undersigned Veterans' Law Judge in January 2016.  A transcript of that proceeding has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Preliminarily, the Veteran's claim for a bilateral hearing loss disability was granted in a June 2014 rating decision.  In December 2014, the Veteran filed a timely Notice of Disagreement (NOD) with rating assigned in that decision.  The Veteran has not been issued a Statement of the Case (SOC).  Therefore, remand is necessary to cure this defect.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2015); see also Manlincon v. West, 12 Vet. App. 238 (1999).  The AOJ should return the claims file to the Board with respect to this particular issue only if the Veteran perfects his appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The Veteran reported that he was seen by Dr. R., a family physician, as well as Dr. F., an orthopedic surgeon and pain specialist.  See October 2, 2006 VA medical record.  Additionally, an August 2009 VA examination report indicated the Veteran had received physical therapy from an unnamed private provider in 2009.  Moreover, during his January 2016 hearing, the Veteran testified that he was "in-between doctors," and was not presently receiving treatment.  Nonetheless, his testimony suggests there may be other sources of treatment records pertaining to his claimed disabilities.  As these records could support the Veteran's claims, the AOJ should request that the Veteran identify and authorize the release of records from any sources of treatment for claimed disabilities, and obtain any records so authorized.

The Veteran's claims file contains a May 2, 2015 VCIP Unscannable Document(s) Placeholder indicating that a compact disc (CD) received on December 7, 2009, could not be scanned.  It is unclear what documents were contained on the CD and whether the CD was submitted by the Veteran or a third party.  Accordingly, the AOJ should contact the Veteran to determine whether the CD was submitted by him and if so, request he resubmit the evidence.  If the Veteran indicates the CD was not submitted by him, to the extent possible, the AOJ should determine who submitted the CD and request the resubmission of the documents contained on the unscannable CD.

Moreover, it appears that the Veteran's spine disabilities may have worsened since his last VA examination in May 2014.  See Hearing Transcript, pp. 5-6 (statements from the Veteran and his wife indicating that his range of motion had further decreased).  Thus, the Veteran should be afforded a contemporaneous examination with respect to these claims.  In scheduling the spine examination, please note the Veteran's request to be afforded an examination closer to his place of residence.

Turning to the Veteran's tinnitus claim, the May 2014 VA examiner noted that the Veteran reported recurrent tinnitus.  The examiner opined that the Veteran's tinnitus was less likely as not associated with his hearing loss disability, but reasoned that the Veteran heard a mild sound that was so infrequent (once every one to two months) and of such short duration (a few seconds), it was considered to be normally-occurring and not unlike what most people hear.  However, during the January 2016 hearing, the Veteran's representative argued the examiner did not provide an etiological opinion; the representative also suggested that the Veteran's service-connected hearing loss may have caused or aggravated his tinnitus.  See Hearing Transcript, pg. 9.  

The examiner's opinion suggests that the Veteran's reported symptoms may not be consistent with tinnitus; thus, clarification on the appropriate diagnosis is needed.  The Board also agrees with the representative and finds that proper development as to service connection on a secondary basis must be performed.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), that includes an explanation as to the information or evidence needed to substantiate his tinnitus claim based on a secondary basis.

2.  Determine what documents are contained on the unscannable CD described in the VCIP Unscannable Document(s) Placeholder.  To the extent possible, obtain a readable or scannable CD or copies of the documents that are the subject of the VCIP Unscannable Document(s) Placeholder.  To the extent that readable copies are not made a part of the record, the Veteran must be notified of the unavailability of any missing documents and be afforded an opportunity to provide any copies of such records that he may have in his possession.

3.  Request that the Veteran provide or authorize the release of any medical records, not already of record, pertaining to treatment for his claimed disabilities, to include from his family physician Dr. R., his orthopedic surgeon and pain specialist Dr. F., and the Veteran's physical therapist.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

4.  Obtain all outstanding VA treatment and evaluation records relating to the Veteran's claimed disabilities.  All records received should be associated with the claims file.

5.  When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate examiner, to determine the current nature and severity of his thoracolumbar spine disabilities.  In scheduling the spine examination, please note the Veteran's request to be afforded an examination closer to his place of residence.  

The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.  The examiner should report the range of motion in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  If such is not possible, the examiner should explain why. 

The examiner should indicate whether the Veteran has Intervertebral Disc Syndrome which results in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes.

The examiner should also note whether there are any objective neurological abnormalities associated with the service-connected thoracolumbar spine disabilities.  

6.  Thereafter, return the Veteran's claims file to the examiner who conducted his May 2014 VA examination for the purpose of obtaining an addendum medical opinion.  If the requested examiner is no longer available, another examiner should be asked to review the claims file and answer the question posed below.  If the clinician determines that another examination would be helpful, the Veteran should be scheduled for a new examination.  The examination report must reflect that review of the claims folder occurred, to include this remand.  Based on the review of the Veteran's claims file, the examiner is asked to opine on the following:

a.  Clearly identify the diagnosis appropriate for the specific type of noise described by the Veteran, e.g., tinnitus or transient head noise.

In so doing, the examiner should provide a detailed rationale in support of the conclusion, to include explaining any difference with regard to symptom frequency and onset of "transient head noise" and "sensorineural tinnitus."

b.  State whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's ear noise diagnosis manifested during service, within one year of his separation from service, or is otherwise etiologically related to service.  

The examiner should comment on the April 2002 VA examination report which noted that the Veteran reported hearing a "moderate-level sound" in both ears every month or two, which he was unable to describe.

c.  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's ear noise diagnosis was caused by the Veteran's service-connected bilateral hearing loss.

d.  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's ear noise diagnosis was aggravated (i.e., worsened) beyond the natural progress by the Veteran's service-connected bilateral hearing loss.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's ear noise diagnosis found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected hearing loss disability.

7.  Then readjudicate the claims to increased ratings for lumbar and thoracic spine disabilities and entitlement to service connection for tinnitus.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC which addresses all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

8.  Issue a SOC to the Veteran and his representative which addresses the issue of entitlement to a compensable initial disability rating for a bilateral hearing loss disability.  The Veteran should be given the appropriate opportunity to respond to the SOC.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of the issue following the issuance of the SOC unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

